Appeal Dismissed and Memorandum Opinion filed November 10, 2015.




                                      In The



                    Fourteenth Court of Appeals

                              NO. 14-15-00797-CV

                      LAKESHA EMERSON, Appellant

                                        V.

                      PARKWAY RANCH LTD, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1066364

                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 2, 2015. The notice of
appeal was filed September 18, 2015. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs); Tex. Gov’t Code Ann. § 51.207.

      On October 12, 2015, this court ordered appellant to pay the appellate filing
fee on or before October 22, 2015, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).



                                  PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown.




                                         2